NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


In the Interest of MB, RB, and RB,          )
children.                                   )
                                            )
                                            )
D.B.,                                       )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D18-1965
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD LITEM              )
PROGRAM,                                    )
                                            )
              Appellees.                    )
                                            )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Collier
County; Joseph Foster, Judge.

David J. Joffe of Joffe Law, P.A., Ft.
Lauderdale, for Appellant.

Meredith K. Hall, Appellate Counsel,
Children's Legal Services, Bradenton,
for Appellee Department of Children
and Families.

Thomasina Moore, Statewide Director
of Appeals, and Laura J. Lee, Appellate
Counsel, Guardian ad Litem Program,
Sanford, for Appellee Guardian Ad
Litem Program.
PER CURIAM.


           Affirmed.


CASANUEVA, SLEET, and LUCAS, JJ., Concur.




                                   -2-